Case 2:18-cv-08518-RGK-AFM Document 126-1 Filed 11/18/19 Page 1 of 21 Page ID
                                 #:2944


  1   Stephen C. McArthur (State Bar No. 277712)
      stephen@smcarthurlaw.com
  2   Thomas E. Dietrich (State Bar No. 254282)
      tom@smcarthurlaw.com
  3   THE MCARTHUR LAW FIRM, PC
      11400 W. Olympic Blvd. Suite 200
  4   Los Angeles, CA 90064
      Telephone: (323) 639-4455
  5
      Attorney for Plaintiff Covves, LLC
  6

  7                        UNITED STATES DISTRICT COURT
  8
                          CENTRAL DISTRICT OF CALIFORNIA
  9

 10    COVVES, LLC,                           Case No. 2:18-CV-8518-RGK-AFM
 11                   Plaintiff,              PLAINTIFF’S STATEMENT OF
                                              GENUINE DISPUTES IN
 12          v.                               OPPOSITION TO DEFENDANTS’
                                              MOTIONS FOR SUMMARY
 13    DILLARD’S, INC. a                      JUDGMENT
       Delaware Corporation;
 14    KOHL’S CORPORATION,                    Hon. R. Gary Klausner
       a Wisconsin Corporation;               United States District Court Judge
 15    SAKS & COMPANY LLC,                    Hearing Date: December 9, 2019
       a Delaware Corporation;                Time: 9:00 a.m.
 16    TARGET BRANDS, INC. a                  Courtroom: 850, 255 E. Temple St.,
       Minnesota Corporation;                 Los Angeles, CA 90012
 17    EXPRESS, INC., a
       Delaware Corporation;
 18    TILLY’S, INC. a Delaware
       Corporation;
 19    NORDSTROM, INC., a Washington
       Corporation;
 20    WEST MARINE, INC., a Delaware
       Corporation,
 21    and
       ZULILY, INC. a
 22    Delaware Corporation.
 23                      Defendants.
 24

 25

 26

 27

 28
                                                     PLAINTIFF’S STMT. OF GENUINE DISPUTES
                                                    ON DEFENDANTS’ MTNS. FOR SUMM. JUDG.
                                                                Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126-1 Filed 11/18/19 Page 2 of 21 Page ID
                                 #:2945


  1             Pursuant to Federal Rule of Civil Procedure 56 and Local Rule 56-2, Plaintiff
  2      Covves, LLC (“Covves”) submits the following Statement of Genuine Disputes.
  3      Because Defendants filed one Statement of Uncontroverted Facts and Conclusions
  4      of Law in support of both of their motions for summary judgment, Covves files one
  5      response in support of both of its oppositions. While Covves identifies genuine
  6      disputes here in relation to Defendants’ motions, Covves believes there is no
  7      genuine dispute regarding issues Covves raised in its own motion for partial
  8      summary judgment and that Covves’ motion should be granted.
  9 I.          Genuine Disputes
 10
          No.        Defendants’ Stated Fact            Covves’ Response and Supporting
 11
                                                                    Evidence
 12       1.    Plaintiff asserts Patent No.            Undisputed.
 13
                D787,617 (the “D’617 Patent”),
                which is a design patent claiming
 14             the ornamental design of an
 15
                inflatable toy.
          2.    Plaintiff asserts Patent No.          Undisputed.
 16             D783,370 (the “D’370 Patent”),
 17             which is a design patent claiming
                the ornamental features of an
 18             inflatable unicorn beverage float.
 19       3.    Plaintiff alleges that the Defendants Undisputed.
                infringe on the D’617 Patent by
 20             offering for sale and selling the
 21             Giant Unicorn Pool Float supplied
                by BigMouth, Inc. (“BigMouth”).
 22             A true and accurate representation
 23             of the Giant Unicorn Pool Float is
                attached as Exhibit 3.
 24       4.    Plaintiff alleges that the Defendants Undisputed.
 25             infringe on the D’617 Patent by
                offering for sale and selling the
 26             Unicorn Pride Float supplied by
 27             BigMouth. A true and accurate
 28
                                                             PLAINTIFF’S STMT OF GENUINE DISPUTES
                                                            ON DEFENDANTS’ MTNS. FOR SUMM. JUDG.
                                                  -1-                   Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126-1 Filed 11/18/19 Page 3 of 21 Page ID
                                 #:2946


  1            representation of the Unicorn Pride
  2            Float is attached as Exhibit4.
          5.   Plaintiff alleges that the Defendants        Undisputed.
  3            infringe on the D’617 Patent by
  4            offering for sale and selling the
               Giant Sparkly Unicorn Float
  5            supplied by BigMouth. A true and
  6            accurate representation of the Giant
               Sparkly Unicorn Float is attached
  7            as Exhibit 5.
  8       6.   Plaintiff alleges that the Defendants        Undisputed.
               infringe on the D’617 Patent by
  9            offering for sale and selling
 10            Sparkles the Lil Float supplied by
               BigMouth. A true and accurate
 11            representation of Sparkles the Lil
 12            Float is attached as Exhibit 6.
          7.   Plaintiff alleges that a subset of the       Undisputed.
 13            Defendants infringe on the D’370
 14            Patent by offering for sale and
               selling BigMouth’s Beverage Boat.
 15
               A true and accurate representation
 16            of BigMouth’s Beverage Boat is
               attached as Exhibit 7.
 17
          8.   A true and accurate vector                   Disputed. Defendants have not
 18            comparison of D’617 and the Giant            offered any evidence that their
               Unicorn Pool Float is attached as            “vector comparisons” are accurate or
 19
               Exhibit 8.                                   the product of reliable principles and
 20                                                         methods. Further, no court has ever
                                                            accepted vector comparisons as
 21
                                                            evidence in a design patent case and
 22                                                         they are inappropriate for
                                                            consideration here. Ex. C at Delman
 23
                                                            Rebut. ¶¶ 34-40.1
 24       9.   The vector comparison for the                Undisputed the referenced designs
               Giant Unicorn Pool Float also                are nearly identical other than
 25
               applies to the Unicorn Pride Float           exterior graphics. Disputed regarding
 26   1
        To preserve the Bates numbering of Joel Delman’s expert reports filed with Covves’ motion for
 27   partial summary judgment, Covves has added Mr. Delman’s rebuttal to the front of Exhibit C and
      refers to it herein as “Delman Rebut.,” while continuing to refer to his supplemental and initial
 28   reports by the previously-provided Bates numbers.
                                                                  PLAINTIFF’S STMT OF GENUINE DISPUTES
                                                                 ON DEFENDANTS’ MTNS. FOR SUMM. JUDG.
                                                      -2-                    Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126-1 Filed 11/18/19 Page 4 of 21 Page ID
                                 #:2947


  1          as these designs are nearly                 vector comparisons. See ¶ 8.
  2          identical.
       10.   A true and accurate vector                  Disputed. See ¶ 8.
  3          comparison of D’617 and the Giant
  4          Sparkly Unicorn Float is attached
             as Exhibit 9.
  5    11.   A true and accurate vector                  Disputed. See ¶ 8.
  6          comparison of D’617 and Sparkles
             the Lil Float is attached as Exhibit
  7          10. McHale ¶ 35.
  8    12.   A true and accurate vector                  Disputed. See ¶ 8.
             comparison of D’370 and
  9          BigMouth’s Beverage Boat is
 10          attached as Exhibit 11.
       13.   D’617 claims a passive, docile              Disputed. Ms. McHale is not
 11
             unicorn and BigMouth’s Floats               qualified to testify as to an ordinary
 12          portray active, attentive unicorns.         observer’s impressions of unicorn (or
                                                         horse) moods. A proper comparison
 13
                                                         of the patent to the accused products
 14                                                      as a whole shows substantial
                                                         similarity. Ex. C at Delman Rebut. ¶¶
 15
                                                         31-33, DELM-059-83.
 16    14.   Animal-shaped pool floats are old           Undisputed.
             and have existed since at least the
 17
             1920s.
 18    15.   Early novelty floats appeared in            Undisputed.
             patents, in photographs of 1940s
 19
             Hollywood actresses, and in the
 20          marketplace well before Plaintiff
             filed D’617.
 21
       16.   Animal-shaped pool floats are a             Disputed. Covves has no point of
 22          used-and-tired concept.                     reference for what a “used-and-tired”
 23
                                                         concept is. By Ms. McHale’s logic,
                                                         automobiles would have been a
 24                                                      “used-and-tired” concept by the
 25
                                                         1920s. Ex. C at Delman Rebut. ¶¶ 57-
                                                         64.
 26    17.   Since antiquity, the unicorn motif          Undisputed.
 27          has embodied specific and
             expected design elements,
 28
                                                               PLAINTIFF’S STMT OF GENUINE DISPUTES
                                                              ON DEFENDANTS’ MTNS. FOR SUMM. JUDG.
                                                   -3-                    Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126-1 Filed 11/18/19 Page 5 of 21 Page ID
                                 #:2948


  1              including a horseshaped head, eyes,
  2              mouth, nose, ears, neck, mane,
                 body, and tail.
  3    18.       The vast breath of prior art confirms       Undisputed, though Covves questions
  4              the repetition of a horseshaped             whether Ms. McHale’s limited
                 head, eyes, mouth, nose, ears, neck,        analysis covers the “vast breath [sic]”
  5              mane, body, and tail, which have            of historic unicorn figures.
  6              become central to depicting unicorn
                 characters.
  7    19.       Patent US 2005/0233676A1, filed       Objection as incomplete. Ms.
  8              on April 15, 2005, noted that an      McHale implies the Bohart
                 inflatable toy animal “may also be a  application referenced has some
  9              fictional animal, such as, for        relation to pool floats. It does not.
 10              example, a dragon or unicorn.”        The Bohart application is for an
                                                       animal-shaped toy mean to be
 11                                                    bounced upon by children on the
 12                                                    ground. See Ex. C at DELM-112-
                                                       117; Dkt. 122-2 at 27-39.2
 13    20.       Adam Krepack, a corporate attorney Disputed. A prosecuting attorney
 14              with no art or design training, filed filed the application. Ex. B, Att. 1 at
                 the patent application for D’617 1.
 15
                 with the United States Patent Office
 16              on August 24, 2015 (the “D’617
                 application”).
 17
       21.       The Patent Office reviewed the Objection as incomplete. The USPTO
 18              D’617 application, initially objected objected to an overhead view of the
                 to it, and required an adjustment to claimed tail because it lacked contour
 19
                 the claimed tail because “the change lines showing the tail curved, as was
 20              of shape and slope of the tail” was already shown in the side-views. Dkt.
                 not consistently depicted. Ex. 14 at 122-1 at 95.
 21
                 36-40.
 22    22.       To gain allowance, Krepack Disputed as to any limitation on
                 submitted a new drawing further claimed shape and slope of tail. The
 23
                 limiting the claimed shape and        prosecuting attorney merely added
 24              slope of the tail. Ex. 15 at 70-77.   contour lines to the overhead view to
                                                       match what was already shown in the
 25
                                                       side-views, and the USPTO accepted
 26                                                    the amended overhead drawing. Dkt.
                                                       122-1 at 100-104.
 27
             2
 28              References to filed documents use the pagination given by the ECF system.
                                                                    PLAINTIFF’S STMT OF GENUINE DISPUTES
                                                                   ON DEFENDANTS’ MTNS. FOR SUMM. JUDG.
                                                       -4-                     Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126-1 Filed 11/18/19 Page 6 of 21 Page ID
                                 #:2949


  1    23.   On May 23, 2017, the Patent Office        Undisputed.
  2          granted D’617.
       24.   BigMouth is a well-known designer         Undisputed.
  3          and distributor of leisure lifestyle
  4          products, including novelty pool
             floats.
  5    25.   BigMouth has produced pool floats         Undisputed.
  6          since at least 2012, including well
             know floats such as the Giant
  7          Frosted Donut Pool Float, the Ice
  8          Cream Sandwich float, the
             Flamingo Pool Float, and the Giant
  9          Pizza Slice Pool Float.
 10    26.   BigMouth’s Floats have an upward          Disputed. Defendants have not
             curved tail attached at the top of the    provided any evidence to support the
 11          swim ring for an active pose.             “active” designation of their floats’
 12                                                    tails. The overall impression of the
                                                       patented design and accused products
 13                                                    is the same. Ex. C at DELM-059-89.
 14    27.   D’617 has a lower attached and            Disputed. The tails on the accused
             downward sweeping tail for a              products are nearly identical to the
 15
             relaxed pose.                             patented design. The overall
 16                                                    impression of the patented design and
                                                       accused products is the same. Ex. C
 17
                                                       at DELM-059-89.
 18    28.   Compared to D’617, BigMouth’s             Undisputed the Large Ring Float and
             Floats have: a more active, vertical      Pride Float have a more vertical neck
 19
             neck angle; facial features not           angle than the claimed design. It is
 20          present in D’617, such as a winking       disputed however that the difference
             and open eye and nostrils; a              in neck angle renders those accused
 21
             different, narrower and squarish          products dissimilar from the claimed
 22          head shape; different larger ears; a      design, given the many other
             different longer and thicker mane         similarities and substantially similar
 23
             with wavy lock markings; different        overall impression.
 24          painted-on wings; and a spiraled
             horn. Ex. 8-11; McHale Decl. ¶¶ 21- Disputed whether the other accused
 25
             31.                                  floats have a more vertical neck
 26                                               angle; the neck angles are nearly
                                                  identical to the claimed design.
 27

 28
                                                             PLAINTIFF’S STMT OF GENUINE DISPUTES
                                                            ON DEFENDANTS’ MTNS. FOR SUMM. JUDG.
                                                 -5-                    Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126-1 Filed 11/18/19 Page 7 of 21 Page ID
                                 #:2950


  1                                                Disputed regarding alleged different
  2                                                head shape; head shapes are nearly
                                                   identical to the claimed design.
  3

  4                                                Undisputed regarding extraneous
                                                   painted-on graphics on the accused
  5                                                products, which are not claimed in
  6                                                the ‘617 patent.

  7                                              Overall characterization of accused
  8                                              products is disputed. The overall
                                                 impression of the patented design and
  9                                              accused products is the same. Ex. C
 10                                              at Delman Rebut. ¶¶ 41-46, DELM-
                                                 059-89.
 11    29.   Getty Images, No. 3352151, Rita on Undisputed.
 12          Water, depicts Actress Rita
             Hayworth riding a horse pool float
 13          in the early 20th century and
 14          predates D’617.
       30.   Getty Images, Stock Illustration ID Undisputed.
 15          123681782, depicts a unicorn
 16          illustration and predates D’617.
       31.   “How To Draw A Unicorn (A Cute Undisputed.
 17
             and Cuddly One)” by Art for Kids
 18          Hub, is a still image from an
             instructional children’s art video
 19
             about drawing unicorns and
 20          predates D’617.
       32.   The Patent Office did not consider Undisputed the USPTO did not
 21
             Getty Images, No. 3352151, Rita on consider the Mean Unicorn or How-
 22          Water (depicting Actress Rita to-Draw Unicorn.
             Hayworth riding a horse pool float
 23
             in the early 20th century), Getty Objection as incomplete regarding
 24          Images,      Mean     Unicorn    ID Rita on Water photo. The USPTO did
             123681782 (depicting a unicorn consider what appears to be a patent
 25
             illustration), or “How To Draw A for the commercial embodiment of
 26          Unicorn (A Cute and Cuddly One)” the toy Ms. Hayworth is riding in the
             by Art for Kids Hub as prior art to photo, U.S. Patent No. 2,404,729 to
 27
             D’617.                              Hurt. Ex. C at DELM-303-05.
 28
                                                         PLAINTIFF’S STMT OF GENUINE DISPUTES
                                                        ON DEFENDANTS’ MTNS. FOR SUMM. JUDG.
                                             -6-                    Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126-1 Filed 11/18/19 Page 8 of 21 Page ID
                                 #:2951


  1    33.   The most obvious differences are         Disputed. The overall impression of
  2          different tail placement, the            the patented design and accused
             different neck slope, the facial         products is the same. Ex. C at
  3          features present in BigMouth’s           DELM-059-89.
  4          Floats, omitted from D’617, as well
             as different head shape, different
  5          mane shape and different markings
  6          of its other core design features.
       34.   Creating a “minimalist” unicorn          Undisputed that that was one
  7          was the stated intention of the          intention of one inventor.
  8          inventor of D’617.
       35.   D’617, Figure 6, claims a simple         Disputed. The overall impression of
  9          unicorn design with a simplistic         the patented design and accused
 10          head, neck, horn, ears, mane, tail       products is the same. Further, the
             and no eyes or nostrils. In contrast,    painted-on exterior graphics should
 11          BigMouth’s Floats are embellished        carry no weight. Ex. C at Delman
 12          with spiraled horns, wavy manes,         Rebut. ¶¶ 41-46, DELM-059-89.
             winking and open eyes, and nostrils.
 13          Exs. 3-6, 8-11; McHale Decl., ¶¶
 14          21-31.
       36.   An ordinary observer would readily       Disputed. The overall impression of
 15
             distinguish the simple D’617             the patented design and accused
 16          claimed design from the ornate           products is the same. An ordinary
             BigMouth Unicorn Pool Floats.            observer, someone making a “low-
 17
                                                      investment” purchase for short-term
 18                                                   novelty use, would be likely to
                                                      confuse the accused products with the
 19
                                                      patented design. Ex. C at Delman
 20                                                   Rebut. ¶¶ 47-52, DELM-044, 059-89.
       37.   D’617 portrays a passive unicorn         Disputed. Defendants have produced
 21
             with a downward sweeping tail, and       no evidence regarding unicorn or
 22          the BigMouth’s Floats are active         horse moods. The overall impression
             unicorns with tails having a             of the patented design and accused
 23
             continuous upward slope. These           products is the same. An ordinary
 24          disparate designs create different       observer, someone making a “low-
             personalities between the D’617          investment” purchase for short-term
 25
             unicorn (docile) and BigMouth’s          novelty use, would be likely to
 26          Floats (attentive). Exs. 3-6, 8-11;      confuse the accused products with the
             McHale Decl. ¶¶ 23, 30, 27               patented design. Ex. C at Delman
 27
                                                      Rebut. ¶¶ 47-52, DELM-044, 059-89.
 28
                                                            PLAINTIFF’S STMT OF GENUINE DISPUTES
                                                           ON DEFENDANTS’ MTNS. FOR SUMM. JUDG.
                                                -7-                    Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126-1 Filed 11/18/19 Page 9 of 21 Page ID
                                 #:2952


  1    38.   The neck in D’617 is severely            Disputed. Defendants have produced
  2          angled forward and appears thicker,      no evidence regarding unicorn or
             relative to the head. The neck of        horse moods. The overall impression
  3          BigMouth’s Floats is almost              of the patented design and accused
  4          vertical jutting up from the body of     products is the same. An ordinary
             the swim ring rather than outwards.      observer, someone making a “low-
  5          These disparate designs reinforce        investment” purchase for short-term
  6          different personalities between the      novelty use, would be likely to
             D’617 unicorn (docile) and               confuse the accused products with the
  7          BigMouth’s Floats (attentive).           patented design. Ex. C at Delman
  8                                                   Rebut. ¶¶ 47-52, DELM-044, 059-89.
       39.   The eyes and nostrils in BigMouth’s      Disputed. The overall impression of
  9          Floats significantly affects the         the patented design and accused
 10          floats’ overall appearance and           products is the same. An ordinary
             makes each visually distinctive          observer, someone making a “low-
 11          from D’617’s simple design. The          investment” purchase for short-term
 12          lack of these facial design elements     novelty use, would be likely to
             in D’617 makes the design of             confuse the accused products with the
 13          BigMouth’s        Floats      plainly    patented design. Further, the painted-
 14          dissimilar.                              on exterior graphics should carry no
                                                      weight. Ex. C at Delman Rebut. ¶¶
 15                                                   41-52, DELM-044, 059-89.
 16    40.   The D’617 head is egg-shaped and         Disputed. The heads of the floats are
             juts downwards. BigMouth’s Floats        nearly identical to the patented
 17          do not have an oval head shape, but      design, and the overall impression of
 18          have a more cone-like design as the      the patented design and accused
             head narrows at the bottom.              products is the same. Ex. C at
 19
                                                      DELM-059-89.
 20    41.   The BigMouth Unicorn Float ears          Disputed. The ears of the floats are
             are almost doubled in size of            nearly identical to the patented
 21
             D’617’s ears.                            design, and the overall impression of
 22                                                   the patented design and accused
                                                      products is the same. Ex. C at
 23
                                                      DELM-059-89.
 24    42.   The D’617 mane is slender and            Disputed. The manes of the floats are
             covers approximately three-fourths       nearly identical to the patented
 25
             of the neck height. The mane on the      design, and the overall impression of
 26          BigMouth’s Floats is taller, thicker     the patented design and accused
             and extends the almost the entire        products is the same. Ex. C at
 27
             neck height.                             DELM-059-89.
 28
                                                            PLAINTIFF’S STMT OF GENUINE DISPUTES
                                                           ON DEFENDANTS’ MTNS. FOR SUMM. JUDG.
                                                -8-                    Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126-1 Filed 11/18/19 Page 10 of 21 Page ID
                                  #:2953


   1   43.   The wavy tail and mane designs are      Disputed. The tails and manes of the
   2         absent from D’617 and a plainly         floats are nearly identical to the
             visible disparity from the BigMouth     patented design, and the overall
   3         Unicorn Floats.                         impression of the patented design and
   4                                                 accused products is the same.
                                                     Further, the painted-on exterior
   5                                                 graphics should carry no weight. Ex.
   6                                                 C at Delman Rebut. ¶¶ 41-46,
                                                     DELM-059-89.
   7   44.   BigMouth’s Unicorn Floats have          Undisputed that the ‘617 patent does
   8         distinct wing markings on the either    not claim any exterior graphics and as
             side of the swim ring. Figure 1 of      such does not claim the particular set
   9         D’617 has no wing markings              of wings painted on the accused
  10         consistent with its simple unicorn      products.
             design.
  11                                                 Disputed that the painted-on wings
  12                                                 are relevant or distinguish the
                                                     accused products from the patented
  13                                                 design. The overall impression of the
  14                                                 patented design and accused products
                                                     is the same. Further, the painted-on
  15                                                 exterior graphics should carry no
  16                                                 weight. Ex. C at Delman Rebut. ¶¶
                                                     41-46, DELM-059-89.
  17   45.   An ordinary observer would not be       Disputed. The overall impression of
  18         deceived into purchasing the            the patented design and accused
             winged BigMouth Floats thinking         products is the same. An ordinary
  19
             them to be the simple D’617 design.     observer, someone making a “low-
  20                                                 investment” purchase for short-term
                                                     novelty use, would be likely to
  21
                                                     confuse the accused products with the
  22                                                 patented design. Further, the painted-
                                                     on exterior graphics should carry no
  23
                                                     weight. Ex. C at Delman Rebut. ¶¶
  24                                                 41-52, DELM-044, 059-89.
       46.   D’617 contains an unadorned horn.       Undisputed that the ‘617 patent does
  25
             BigMouth’s Floats have spiraled         not claim any exterior graphics and as
  26         horns.                                  such does not claim the particular
                                                     spiral painted on the horn on some of
  27
                                                     the accused products.
  28
                                                           PLAINTIFF’S STMT OF GENUINE DISPUTES
                                                          ON DEFENDANTS’ MTNS. FOR SUMM. JUDG.
                                               -9-                    Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126-1 Filed 11/18/19 Page 11 of 21 Page ID
                                  #:2954


   1

   2                                               Disputed that the painted-on spiral is
                                                   relevant or distinguishes the accused
   3                                               products from the patented design.
   4                                               The overall impression of the
                                                   patented design and accused products
   5                                               is the same. Further, the painted-on
   6                                               exterior graphics should carry no
                                                   weight. Ex. C at Delman Rebut. ¶¶
   7                                               41-46, DELM-059-89.
   8   47.   An ordinary observer would not        Disputed. Defendants have not
             mistake a BigMouth Float for          offered any evidence on who the
   9         D’617.                                ordinary observer is; Ms. McHale
  10                                               completely omitted that analysis from
                                                   her report. The overall impression of
  11                                               the patented design and accused
  12                                               products is the same. An ordinary
                                                   observer, someone making a “low-
  13                                               investment” purchase for short-term
  14                                               novelty use, would be likely to
                                                   confuse the accused products with the
  15                                               patented design. Further, the painted-
  16                                               on exterior graphics should carry no
                                                   weight. Ex. C at Delman Rebut. ¶¶
  17                                               41-52, DELM-044, 059-89.
  18   48.   Covves designed a swan float based    Disputed. Saying Covves’ owner
             on Swimline’s 2007 Swan Float.        “based” the swan design on
  19
                                                   Swimline’s swan is like saying he
  20                                               based it on a real swan. Mr. Su drew
                                                   out his own design for the Covves’
  21
                                                   swan on pen and paper. Dkt. 113-13
  22                                               at 3.
       49.   Benson Su, Covves’ founder, has no    Disputed. The evidence cited by
  23
             significant formal design training.   Defendants, Dkt. 113-13, does not
  24                                               support the claimed fact. Mr. Su has
                                                   significant training and experience in
  25
                                                   hand drawing and computerized
  26                                               design.
       50.   Patents for beverage floats have      Undisputed.
  27
             existed since at least 1958.
  28
                                                         PLAINTIFF’S STMT OF GENUINE DISPUTES
                                                        ON DEFENDANTS’ MTNS. FOR SUMM. JUDG.
                                             - 10 -                 Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126-1 Filed 11/18/19 Page 12 of 21 Page ID
                                  #:2955


   1   51.   Early beverage float patents were     Undisputed.
   2         simple circular designs that were
             basically miniature swim rings
   3         capable of holding a can or bottle.
   4   52.   People began to develop more          Undisputed.
             exciting animal-shaped beverage
   5         floats, such as a duck-shaped
   6         beverage float patented in 2011.
       53.   In 2011, Terrence B. Ressel and       Objection as incomplete. Defendants
   7         Amy L. Ressel filed a patent for a    fail to mention the Ressel application
   8         duck-shaped beverage float.           was considered by the USPTO in
                                                   prosecution of the ’370 patent. Ex. C
   9                                               at DELM-396-403.
  10   54.   P&P Imports, Inc., released its Undisputed.
             unicorn drink boats in its 2016
  11         Lookbook, first published on
  12         January 2, 2016, more than eleven
             months before D’370 was filed.
  13
       55.   P&P Imports sold its first unicorn Undisputed.
  14         drink boats on June 26, 2016, five
             months before D’370 was filed.
  15
       56.   The P&P Float shows a standard Disputed regarding the P&P float
  16         unicorn design complete with a showing a “standard unicorn design.”
             circular body, horse-shaped head, There are innumerable ways to make
  17
             angled neck, thick horn, painted-on a unicorn float, as shown in the many
  18         mane, painted-on pointed ears, alternate designs included with Mr.
             downward sweeping tail, eyes and Delman’s report. BigMouth even
  19
             nostrils.                             makes a unicorn beverage float with
  20                                               an alternate non-infringing design.
                                                   Ex. C at DELM-257-87.
  21
       57.   The Patent Office reviewed the Objection as incomplete. The USPTO
  22         D’370 application, initially objected objected to an overhead view of the
             to it, and required an adjustment to claimed tail because it lacked contour
  23
             the claimed tail because “the change lines showing the tail curved, as was
  24         of shape and slope of the tail” was already shown in the side-views. Dkt.
  25
             not consistently depicted. Ex. 18 at 122-1 at 119.
             47-50.
  26   58.   To gain allowance, Su and Krepack Disputed as to any limitation on
  27
             submitted a new drawing further claimed shape and slope of tail. The
             limiting the claimed shape and slope prosecuting attorney merely added
  28
                                                         PLAINTIFF’S STMT OF GENUINE DISPUTES
                                                        ON DEFENDANTS’ MTNS. FOR SUMM. JUDG.
                                              - 11 -                Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126-1 Filed 11/18/19 Page 13 of 21 Page ID
                                  #:2956


   1         of the tail.                           contour lines to the overhead view to
   2                                                match what was already shown in the
                                                    side-views, and the USPTO accepted
   3                                                the amended overhead drawing. Dkt.
   4                                                122-1 at 128.
       59.   BigMouth’s Beverage Boat is            Disputed. The accused product is
   5         circular and D’370 has an oblong       nearly identical to the patented
   6         shape making them visually             design. The overall impression of the
             distinctive.                           two is the same. An ordinary
   7                                                observer, someone making an
   8                                                extremely low-investment purchase
                                                    for short-term use, would be likely to
   9                                                confuse the accused product with the
  10                                                patented design. Ex. C at DELM-044,
                                                    084-90.
  11   60.   D’370 has a thick and short tail that  Disputed. The tail on the accused
  12         is positioned towards the back and     product is nearly identical to the
             lowered. BigMouth’s Beverage           patented design. The overall
  13         Boat has a long and narrow tail that   impression of the two is the same.
  14         sits closer to the top of the swim ringEx. C at 084-90.
             and is attached at a shorter
  15         circumference.
  16   61.   D’370 has a high sweeping curve Disputed. The tail on the accused
             BigMouth’s Beverage Boat has a product is nearly identical to the
  17
             less sweeping and less sloped tail.     patented design. The overall
  18                                                 impression of the two is the same.
                                                     Ex. C at 084-90.
  19
       62.   The eye feature on the BigMouth Undisputed one eye on the Beverage
  20         Beverage Boat’s right side is Boat is winking. Disputed regarding
             winking with three extended the “feminine personality,” as men
  21
             eyelashes that gives the character a too can wink. Further, the eye on the
  22         feminine personality.                   other side of the Beverage Boat is the
                                                     exact same circle-within-circle design
  23
                                                     as claimed in the ‘370 patent, and the
  24                                                 overall impression of the Beverage
                                                     Boat and the patented design is the
  25
                                                     same. Ex. C at 084-90.
  26   63.   On the left side, the float has an Undisputed. The eye on the accused
             open eye with a smaller white circle product is nearly identical to the eye
  27
             at the top of a larger black circle.    claimed in the patented design. The
  28
                                                          PLAINTIFF’S STMT OF GENUINE DISPUTES
                                                         ON DEFENDANTS’ MTNS. FOR SUMM. JUDG.
                                               - 12 -                Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126-1 Filed 11/18/19 Page 14 of 21 Page ID
                                  #:2957


   1                                              overall impression of the two is the
   2                                              same. Ex. C at 084-90.
       64.   D’370 lacks nostrils, which are Undisputed that the ‘370 patent does
   3         prominently       discernible    on not claim painted-on nostrils.
   4         BigMouth’s Beverage Boat.
                                                  Disputed that the painted-on nostrils
   5                                              are relevant or distinguish the
   6                                              accused products from the patented
                                                  design. The overall impression of the
   7                                              patented design and accused product
   8                                              is the same. Further, the painted-on
                                                  exterior graphics should carry no
   9                                              weight. Ex. C at Delman Rebut. ¶¶
  10                                              41-46, DELM-084-90.
       65.   The head shapes between the Disputed. The head shape on the
  11         designs also differ. D’370 has a accused product is nearly identical to
  12         shorter and rounder head shape akin the patented design. The overall
             to an oval. Conversely, BigMouth’s impression of the two is the same.
  13         Beverage Boat has a longer head Ex. C at 084-90.
  14         shape that narrows in the
             nostril/mouth area.
  15
       66.   Bigmouth’s Beverage Boat has Disputed. The ears on the accused
  16         larger ears than D’370.              product are nearly identical to the
                                                  patented design. The overall
  17
                                                  impression of the two is the same.
  18                                              Ex. C at 084-90.
       67.   The mane width and length Disputed. The mane on the accused
  19
             maintain obvious variations. D’370 product is nearly identical to the
  20         has a shorter mane that covers less patented design. The overall
             of the float’s neck. BigMouth’s impression of the two is the same.
  21
             Beverage Boat has a longer mane Ex. C at 084-90.
  22         that runs downs almost to the entire
             back of the neck.
  23
       68.   The claimed design has linear Disputed. The mane on the accused
  24         shelllike striations its mane. product is nearly identical to the
             Conversely, BigMouth’s Beverage patented design. The overall
  25
             Boat is patterned with wavy locks impression of the two is the same. It
  26         that mimic the typical flowing style is also disputed that the painted-on
             of a unicorn mane.                   “wavy locks” are relevant or
  27
                                                  distinguish the accused product from
  28
                                                         PLAINTIFF’S STMT OF GENUINE DISPUTES
                                                        ON DEFENDANTS’ MTNS. FOR SUMM. JUDG.
                                              - 13 -                Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126-1 Filed 11/18/19 Page 15 of 21 Page ID
                                  #:2958


   1                                             the patented design. Ex. C at Delman
   2                                             Rebut. ¶¶ 41-46, DELM-084-90.
       69.   The Accused Product has distinct Undisputed that the ‘370 patent does
   3         wing markings on the either side of not claim exterior graphics and as
   4         the swim ring. D’370 does not have such does not claim the particular set
             any wings in its design.            of wings painted on the accused
   5                                             product.
   6
                                                    Disputed that the painted-on wings
   7                                                are relevant or distinguish the
   8                                                accused product from the patented
                                                    design. The overall impression of the
   9                                                patented design and accused products
  10                                                is the same. Further, the painted-on
                                                    exterior graphics should carry no
  11                                                weight. Ex. C at Delman Rebut. ¶¶
  12                                                41-46, DELM-084-90.
       70.   D’370 has a thin horn that narrows     Disputed. The horn on the accused
  13         as it comes to a pronounced point.     product is nearly identical to the
  14         Like its ears and mane, the D’370      patented design. The overall
             horn has a linear marking. Contrary    impression of the two is the same. It
  15         to the claimed design, BigMouth’s      is also disputed that the painted-on
  16         Beverage Boat has a thicker and        “linear marking” is relevant or
             rounded horn that is unmarked.         distinguish the accused product from
  17                                                the patented design. Ex. C at Delman
  18                                                Rebut. ¶¶ 41-46, DELM-084-90.
       71.   No ordinary observer would             Disputed. The accused product is
  19
             mistake BigMouth’s Beverage Boat       nearly identical to the patented
  20         for the claimed design.                design. The overall impression of the
                                                    two is the same. An ordinary
  21
                                                    observer, someone making an
  22                                                extremely low-investment purchase
                                                    for short-term use, would be likely to
  23
                                                    confuse the accused product with the
  24                                                patented design. Ex. C at DELM-044,
                                                    084-90.
  25
       72.   Plaintiff    previously     asserted   Disputed. Defendants’ own exhibits
  26         infringement claims against P&P        show that P&P filed a declaratory
             Imports’ unicorn floats, including     judgment action against Covves
  27
             its unicorn beverage float.            relating to the ‘617 patent, which had
  28
                                                          PLAINTIFF’S STMT OF GENUINE DISPUTES
                                                         ON DEFENDANTS’ MTNS. FOR SUMM. JUDG.
                                              - 14 -                 Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126-1 Filed 11/18/19 Page 16 of 21 Page ID
                                  #:2959


   1                                               nothing to do with the ‘370 patent or
   2                                               P&P’s cupholder float. Dkt. 111-4,
                                                   Exhibit D. Covves further agreed
   3                                               P&P’s cupholder float was not
   4                                               infringing any of Covves’ patents.
                                                   Dkt. 111-4, Exhibit E at 3 (ECF page
   5                                               numbering is illegible).
   6   73.   D’617 is a simple and obvious         Disputed. The ‘617 patent claims a
             combination of the primary            unicorn float design that is novel and
   7         reference with supplemental core      nonobvious. Defendants have not
   8         designs from the secondary            identified any proper primary
             references.                           reference that is “basically the same”
   9                                               as the patented design, or any
  10                                               suggestion to combine features from
                                                   disparate secondary references to
  11                                               create a similar design. Ex. C at
  12                                               Delman Rebut. ¶¶ 65-91, DELM-
                                                   010-14, 092-118
  13   74.   D’370 is a simple and obvious         Disputed. The ‘370 patent claims a
  14         combination of the primary            unicorn cupholder design that is
             reference with supplemental core      novel and nonobvious. Defendants
  15         designs from the secondary            have not identified any proper
  16         references.                           primary reference that is “basically
                                                   the same” as the patented design, or
  17                                               any suggestion to combine features
  18                                               from disparate secondary references
                                                   to create a similar design. Ex. C at
  19
                                                   Delman Rebut. ¶¶ 65-91, DELM-
  20                                               015-21, 119-142.
       75.   Using the P&P Float, a float          Disputed. Defendants’ expert is not
  21
             designer with ordinary skill could,   an ordinary designer of skill in the art
  22         with minimal effort, add the raised   and is not qualified to opine. The
             mane from the Rita Float, tail from   ‘370 patent claims a unicorn
  23
             the Mean Unicorn, and eye and         cupholder design that is novel and
  24         rounded face from the Cute Unicorn    nonobvious. The P&P float is not a
             to arrive at the D’370 design.        proper primary reference, as it is not
  25
                                                   “basically the same” as the patented
  26                                               design. Nor have Defendants
                                                   identified any suggestion to combine
  27
                                                   features from disparate secondary
  28
                                                          PLAINTIFF’S STMT OF GENUINE DISPUTES
                                                         ON DEFENDANTS’ MTNS. FOR SUMM. JUDG.
                                             - 15 -                  Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126-1 Filed 11/18/19 Page 17 of 21 Page ID
                                  #:2960


   1                                                  references to create a similar design.
   2                                                  Nor have Defendants considered
                                                      objective indicia of nonobviousness.
   3                                                  Ex. C at Delman Rebut. ¶¶ 65-91,
   4                                                  DELM-015-21, 119-142.

   5

   6
       II.     Plaintiff’s Additional Material Facts

   7

   8     No.                    Additional Material Fact                            Evidence
         76. Covves designs and sells inflatable pool toys under the brand         Ex. A ¶ 2
   9         #GetFloaty. In August 2015, Covves started selling the
  10         “Giant Unicorn” pool float. In August 2016, Covves started
             selling the “Mini Unicorn Cup Holder,” an inflatable
  11         cupholder shaped like a unicorn. In August 2016, Covves
  12         started selling its “Big Unicorn” pool float, a slightly smaller
             version of the Giant Unicorn.
  13     77. The design of Covves’ unicorn float was developed through             Ex. A ¶ 3
  14         collaboration between Covves’ owner, Benson Su, Louis Lo,
             Adam Krepack, and Tomislav Vuksic. The float was
  15
             designed to look minimalist and stylized, rather than realistic.
  16         The intent was to appeal to adult consumers who were part of
             a growing segment interested in novelty pool floats popular
  17
             on social media sites like Instagram, rather than children, to
  18         whom most earlier pool floats were marketed.
         78. Covves owns all right, title, and interest in and to U.S. Patent      Ex. A ¶ 4
  19
             Nos. D787,617 and D783,370 (the “patents-in-suit”). The
  20         ‘617 patent covers the design embodied in Covves’ Giant
             Unicorn float. The ‘370 patent covers the design embodied in
  21
             Covves’ Mini Unicorn Cupholder.
  22     79. Covves’ unicorn floats were a commercial success. In 2016,            Ex. A ¶ 8
             Covves sales of the Giant Unicorn float exceeded $420,000,
  23
             and sales in 2017 exceeded $306,000. The Giant Unicorn was
  24         Covves’ best-selling float in 2016-17.
         80. Covves’ Mini Unicorn Cupholder was also very successful               Ex. A ¶ 9
  25
             commercially. From the release date in August 2016 through
  26         August 2019, Covves has sold more than 17,800 cupholder
  27
             floats for revenues exceeding $121,000.
         81. The Giant Unicorn float became extremely popular in 2016-             Ex. A ¶ 5,
  28
                                                             PLAINTIFF’S STMT OF GENUINE DISPUTES
                                                            ON DEFENDANTS’ MTNS. FOR SUMM. JUDG.
                                                 - 16 -                 Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126-1 Filed 11/18/19 Page 18 of 21 Page ID
                                  #:2961


   1         2017 and received much media attention, including features           Attachment
   2         on The Today Show, Vogue, Elite Daily, Popsugar, and                 (“Att.”) 1
             Harper’s Bazaar, and other media outlets. In June 2016,
   3         Observer magazine stated Covves’ Giant Unicorn had
   4         unseated the swan as the most popular pool float.
       82.   Covves has built a strong social media presence and its              Ex. A ¶¶ 6-
   5         unicorn floats have been featured in many celebrity                  7, Atts. 2-3
   6         Instagram accounts. Covves worked with Emily Rose
             Hannon, a social media influencer. Covves gave Ms. Hannon
   7         a Giant Unicorn float in exchange for her posting photos on
   8         Instagram and tagging Covves’ #GetFloaty brand. The float
             in photos attached to Exhibit A is the Giant Unicorn float, and
   9         Covves’ account, #GetFloaty, was tagged in those posts.
  10   83.   The Giant Unicorn is a commercial embodiment of the ‘617             Ex. A ¶ 4;
             patent. In November 2016, a BigMouth designer emailed a              Ex. B ¶ 5,
  11         design document to its manufacturer that included a                  Att. 4;
  12         photograph of Covves’ Giant Unicorn from Ms. Hannon’s                Ex. C at
             Instagram page as a “Reference Image.” Covves’ expert, Joel          DELM-211-
  13         Delman, opined that evidence and BigMouth’s lack of other            14, 222-24
  14         design documents, indicates BigMouth’s manufacturer
             copied Covves’ Giant Unicorn in manufacturing unicorn
  15         floats for BigMouth.
  16   84.   In response to requests for production in federal district court,    Ex. B ¶ 6
             BigMouth has not produced any other design documents
  17
             relating to the Imitation Unicorns, and it has not produced
  18         any design documents at all relating to the Beverage Boats.
       85.   BigMouth distributed each accused product. These include:            Ex. B ¶ 4,
  19
             (a) unicorn-shaped floats for a person to ride on, referred to       Att. 3;
  20         as the Large Raft Float, Large Ring Float, Pride Float, and          Ex. C at
             Small Ring Float (together, the “Imitation Giant Unicorn             DELM-031-
  21
             Floats”); and (b) unicorn-shaped inflatable cupholders,              32
  22         referred to as Beverage Boats. Together, these are referred to
             herein as “Imitation Unicorns.”
  23
       86.   Defendants sold the Imitation Giant Unicorn Floats for               Ex. B, Att.
  24         between approximately $15-$30 and sold two- or three-packs           5; Ex. C at
             of the Beverage Boats for approximately $9.99 or less.               DELM-043
  25
             Covves sold its Giant Unicorn for approximately $59.99, its
  26         Big Unicorn for approximately $39.99, and its Mini Unicorn
             Cupholder for $12.99.
  27
       87.   The ordinary observer in this case would be a man or woman           Ex. C at
  28
                                                            PLAINTIFF’S STMT OF GENUINE DISPUTES
                                                           ON DEFENDANTS’ MTNS. FOR SUMM. JUDG.
                                                - 17 -                 Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126-1 Filed 11/18/19 Page 19 of 21 Page ID
                                  #:2962


   1         in the age range of 18-45. The attention given to the purchase      DELM-044
   2         of an inflatable pool toy would be rather limited, as the
             observer is likely shopping online and often on a small
   3         smartphone or tablet screen, by clicking through pages for a
   4         novelty item of relatively low price points that they will not
             be using for a lengthy period of time, or for serious functional
   5         purposes. The purchase of such items is sometimes referred
   6         to as a “low investment purchase” by designers and
             marketing professionals, referring to a decision for which the
   7         potential downside is perceived as minimal by the purchaser,
   8         and for which an accordingly limited amount of decision
             making is devoted to the transaction. As such, an observer
   9         would generally not spend an extended amount of time in his
  10         or her comparison of products, or spend a great deal of time
             attempting to discern subtle differences amongst and between
  11         the product designs when they appear similar, knowing that
  12         they will likely use the float for a short time and then replace
             it in the future, purchasing a new one the following season
  13         when a particular design may no longer be in fashion, or with
  14         a new design through which hoped for attention may be
             gained from friends and social media followers.
  15   88.   Defendants’ expert admitted the P&P float did not have the          Dkt. 110-10
  16         same separate inflatable mane, protruding ears, or nose shape       at 59-60
             as the design claimed in the ‘370 patent.
  17   89.   In the years after Covves released its commercial                   Ex. C at
  18         embodiments, others in addition to BigMouth began selling           DELM-257-
             unicorn floats but with significantly different designs. There      87
  19
             are now dozens of other unicorn pool floats on the market that
  20         look very different from Covves’ patented design.
       90.   BigMouth now makes three other unicorn-shaped floats and            Ex. C at
  21
             another unicorn beverage float that are different from the          DELM-289-
  22         patented design and which Covves has not alleged are                96
             infringing.
  23
       91.   The ‘617 patent design creates the visual impression of a           Ex. C at
  24         streamlined simplified unicorn with a rounded and smooth            DELM-047-
             nose and head, raised mane, conical horn, protruding conical        50
  25
             ears, and a swooping S-shaped tail.
  26   92.   The Rita horse creates the visual impression of a real horse.       Ex. C at
             It is realistically horse-shaped in all aspects—head, neck,         Delman
  27
             body, rump, and ears.                                               Rebut. ¶¶
  28
                                                           PLAINTIFF’S STMT OF GENUINE DISPUTES
                                                          ON DEFENDANTS’ MTNS. FOR SUMM. JUDG.
                                                - 18 -                Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126-1 Filed 11/18/19 Page 20 of 21 Page ID
                                  #:2963


   1                                                                               68-71
   2   93.   The USPTO considered eight horse-shaped floats in during              Ex. C at
             prosecution of each of the patents-in-suit.                           DELM-298-
   3                                                                               309, 404-10,
   4                                                                               430-32, 495-
                                                                                   97
   5   94.   The design claimed in the ‘370 patent presents the overall            Ex. C at
   6         visual impression of a streamlined, simplified representation         DELM-052-
             of a unicorn with a conical protruding horn and ears, a raised        56
   7         mane running down an ovoid neck, rounded nose and head,
   8         donut-shaped body, and an S-curved swooping tail.
   9

  10
       DATED: November 18, 2019                  Respectfully submitted,
  11

  12                                             THE MCARTHUR LAW FIRM, PC
  13                                             By: /s/ Thomas Dietrich
                                                     Stephen McArthur
  14                                                 Thomas Dietrich
  15                                                    Attorneys for Plaintiff Covves, LLC
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                             PLAINTIFF’S STMT OF GENUINE DISPUTES
                                                            ON DEFENDANTS’ MTNS. FOR SUMM. JUDG.
                                               - 19 -                   Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126-1 Filed 11/18/19 Page 21 of 21 Page ID
                                  #:2964


   1                              CERTIFICATE OF SERVICE
   2   Case Name: Covves, LLC v. Dillard’s, Inc. et al.
       Case No.: 2:18-cv-8518-RGK-AFM
   3

   4   IT IS HEREBY CERTIFIED THAT:
   5
              I, the undersigned, declare under penalty of perjury that I am a citizen of the
   6   United States over 18 years of age. My business address is 11400 West Olympic
       Boulevard, Suite 200, Los Angeles, CA 90064. I am not a party to the above-
   7   entitled action.
   8            I have caused service of the following documents, described as:
   9     PLAINTIFF’S STATEMENT OF GENUINE DISPUTES IN
         OPPOSITION TO DEFENDANTS’ MOTIONS FOR SUMMARY
  10     JUDGMENT
  11   and exhibits attached thereto on the following parties by electronically filing the
       foregoing on November 18, 2019, with the Clerk of the District Court using its ECF
  12   System, which electronically notifies them.
  13   Morgan Nickerson                        Attorneys for Defendants
       K&L Gates LLP
  14   Morgan.Nickerson@klgates.com
       1 Lincoln St.
  15   Boston, MA 02111
  16   Caitlin C. Blanche
       K&L Gates LLP
  17   caitlin.blanche@klgates.com
       1 Park Plaza, 12th Floor
  18   Irvine, CA 92618
  19   I declare under penalty of perjury under the laws of the State of California that the
       foregoing is true and correct.
  20

  21

  22    Date:     11/18/2019               By: /s/ Thomas Dietrich
  23
                                               Thomas Dietrich

  24

  25

  26

  27

  28
                                                             PLAINTIFF’S STMT OF GENUINE DISPUTES
                                                            ON DEFENDANTS’ MTNS. FOR SUMM. JUDG.
                                                  - 20 -                Case No. 2:18-cv-8518-RGK-AFM
